         Case 1:20-cv-02403-MKV Document 54 Filed 04/27/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                            United States Attorney
                                                            Southern District of New York
                                                           86 Chambers Street, 3rd Floor
                                                           New York, New York 10007

                                                                     April 27, 2021
By ECF
Honorable Mary Kay Vyskocil
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:      Family Equality, et al. v. Azar, et al., No. 20 Civ. 2403 (MKV)

Dear Judge Vyskocil:

       This Office represents Defendants U.S. Department of Health and Human Services
(“HHS”) and Xavier Becerra, 1 sued in his official capacity as the Secretary of HHS, in the
above-referenced matter.

         As the Court is aware, in the parties’ joint letter, dated February 16, 2021, Defendants
sought a continuation of the stay of this litigation in light of Executive Orders 13985 and 13988.
Among other things, these Executive Orders direct the head of each federal agency to review all
agency actions that are inconsistent with the policy of the preventing and combating discrimination
on the basis of gender identity or sexual orientation within the first 100 days of the new
administration. Defendants accordingly requested that the Court continue the stay for the duration of
the 100-day period. The Court granted the request for a continuation of the stay and directed the
parties to file a joint status letter by no later than June 1, 2021. See Dkt. No. 53.

       Unfortunately, in seeking the stay, we miscalculated the 100-day period, mistakenly advising
the Court that it would end on May 27, 2021. Instead, the 100-day period ends on April 30, 2021.
Defendants accordingly suggest that the parties be directed to file a joint status letter by no later than
Monday, May 3, 2021.

        I sincerely apologize for the error and any inconvenience.




1
 Secretary of the Department of Health and Human Services Xavier Becerra has been automatically substituted as a
defendant, in his official capacity, pursuant to F.R.C.P. 25(d).
         Case 1:20-cv-02403-MKV Document 54 Filed 04/27/21 Page 2 of 2

Page 2 of 2


                                         Respectfully,

                                         AUDREY STRAUSS
                                         United States Attorney for the
                                         Southern District of New York

                                    By: __________________________
                                        Jennifer C. Simon
                                        Assistant United States Attorney
                                        86 Chambers Street, Third Floor
                                        New York, New York 10007
                                        Tel.: (212) 637-2746
